DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2013/0141496 (“Hamada”) in view of U.S. Patent Pub. 2011/0164098 (“Kobayashi”).
Claim 12
Hamada discloses a manufacturing method of ferroelectric ceramics comprising the steps of: forming a film on a Pt film ( adhesion layer 56 formed on platinum electrode 60); and forming a ferroelectric film on said Sr(Ti1-xRux)O3 film (paragraph [0064], piezoelectric film formed over electrode by sputtering), wherein: said ferroelectric film is a film having a perovskite or bismuth layered-structure oxide represented by ABO3 or (Bi2O2)2+(Am-1BmO3m+1)2- (where A is at least one selected from the group consisting of Li, Na, K, Rb, Pb, Ca, Sr, Ba, Bi, La and Hf, B is at least one selected from the group consisting of Ru, Fe, Ti, Zr, Nb, Ta, V, W and Mo, and m is a natural number of 5 or less); and said x satisfies a formula 1 below, 0.01 < x < 0.4 … formula 1 (paragraph [0043], ABO3 with bismuth or barium at A site and iron or titanium at B site).  
Hamada discloses using an adhesion layer but does not appear to explicitly disclose the layer being a Sr(Ti1-xRux)O3 film.
Kobayashi discloses using an orientation control layer of strontium ruthenate or strontium titanate (paragraph [0116]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a film of a Sr(Ti1-xRux)O3, since it has been held to be within the ordinary skill of a worker in the art to to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  One would have been motivated to use Sr(Ti1-xRux)O3 for the purpose of controlling the orientation of a piezoelectric layer formed over the platinum film (Kobayashi, paragraph [0116]).

Claim 13
Hamada in view of Kobayashi discloses the manufacturing method of ferroelectric ceramics according to claim 12, wherein, after forming said ferroelectric film, said ferroelectric film is subjected to etching processing (Hamada, paragraph [0073]).  

Claim 14
Hamada in view of Kobayshi discloses the manufacturing method of ferroelectric ceramics according to claim 12, wherein said Sr(Ti1-xRux)O3 film is formed by sputtering (Hamada, paragraph [0062], adhesion layer formed by sputtering).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853